   8:19-cv-00423-JFB-CRZ Doc # 26 Filed: 03/13/20 Page 1 of 1 - Page ID # 84



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

DATABASEUSA.COM LLC, a Nevada
Limited Liability Company with its principal
place of business in the State of Nebraska;      WITNESS LIST

                    Plaintiff,                   Case No.    8:19CV423
                                                 Deputy:     Tiwauna Lawrence
      vs.                                        Reporter:   Rogene Schroder
                                                 Date:       March 13, 2020
THE SPAMHAUS PROJECT, a company
limited by guarantee and organized under
the laws of England also known as The
Spamhaus Project LTD;

                    Defendant.

FOR PLAINTIFF:
 Name                                          Date
 Fred Vakili                                   March 13, 2020




FOR DEFENDANT:
 Name                                          Date
